DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election, with traverse, of Group I, claims 1-6 and 8-21, drawn to a method of producing modified cells, comprising iNKT cells, and election of invariant natural killer T (iNKT) cells in claim 6, in the reply filed on 10/12/2022 are acknowledged. The traversal is on undisclosed ground. This is not found persuasive. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Claim Status
Claims 1-6 and 8-34 are pending. Claim 7 is canceled. Claims 3-6, 8-11 and 13-20 are amended. Claims 22-34 are withdrawn. Claims 1-6 and 8-21 are under current examination. 

Priority
This application claims benefit as a 371 from PCT/GB2019/050570 (filed on 02/28/2019), and claims benefit from foreign application GB1803376.1 (filed on 03/01/2018). The instant application has been granted the earliest benefit date, 03/01/2018, from the foreign application GB1803376.1.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020 and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO forms 1449 have been mailed with this action.  

Claim Objection
Claims 1, 10, 21, 22, and 33 are objected to because of the following informalities:
            In instant claims there are a plurality of elements, which are separated by bullet points. These bullet points should be removed and each element should be separated by a line indentation. MPEP 608.01(m) states, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” 
            Appropriate corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 10-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020). 
Claim 1 is directed to a method of transducing and expanding a population of cells, comprising, in order: a cell selection step; a pre-transduction activation step; a cell transduction step; and a cell expansion phase; wherein at least the cell transduction step and the expansion phase comprise incubation of the cells with IL-15. Claim 2 further limits that the pre-transduction activation step also comprises incubation of the cells with IL-15. 
Metelitsa teaches a method for transducing and expanding iNKT cells comprising a chimeric antigen receptor (CAR) for treating neuroblastoma. Starting from [0129], line 3, Metelitsa teaches “PBMCs were isolated from buffy coats by Ficoll-Hypaque gradient density centrifugation. NKTs were purified by anti-iNKT microbeads (Miltenyi Biotec)” (a cell selection step), “the negative PBMC fraction was irradiated (4000 Rad) and aliquoted. NKTs were stimulated with an aliquot of autologous PBMCs pulsed with a-galactosylceramide. rhIL-2 (200 U/ml) was added at the second day and then every other day” (a pre-transduction activation step), “proliferating NKTs were transduced with retroviral supernatants on day 5 after re-stimulation” (a cell transduction step), and “the transduced NKTs then continued expansion in the presence of rhIL-2” (a cell expansion phase). The pre-transduction activation step, the cell transduction step and the cell expansion phase comprise incubation of the cells with IL-2. In the background para. [0011], Metelitsa teaches IL-15 is important for NKT cell development and homeostasis, “IL-15 also stimulates proliferation and enhances survival of human NKTs”, “preferentially expands DN NKTs”, and “protects human NKTs from hypoxia”. Metelitsa teaches incubating with IL-15 dramatically reduces apoptosis in normoxia in NKT cells stimulated with aGalCer and IL-2 (from 31% to 7%, see Fig. 20A top left two panels, Fig. 20B left two solid bars, [0043]). Metelitsa teaches NKT cells expressing IL-15 transgene have a significantly higher rate of proliferation in normoxia, hypoxia alone and hypoxia + NB cells compared with parental NKTs (Fig. 5B, 5C, P < 0.01) ([0117] line 13).
However, although Metelitsa teaches IL-15 increases proliferation (Fig 5B, [0117] line 13) and reduces cell death of iNKT cells (Fig 20A,B, [0043]), Metelitsa does not directly teach using IL-15 in iNKT activation, transduction or expansion. 
Alizadeh teaches a method for manufacturing T cells expressing chimeric antigen receptors. Alizadeh teaches T cells are activated, transduced and expanded in the presence of a combination of exogenous cytokines [IL2 (50 U/mL) + IL15 (0.5 ng/mL), IL7 (10 ng/mL) + IL15 (10 ng/mL), IL7 (10 ng/mL) + IL15 (10 ng/mL) + IL21 (10 ng/mL), or IL-15 alone (10 ng/mL)] [0049]. The cells were injected into mice engrafted with Raji tumor cells [0050]. In all conditions, only IL-15 alone group achieves more than 50% survival by day 40. “Excluding IL-2 and excluding IL-7 when IL-15 was present, improved anti-tumor activity” [0051, Fig. 3B, 3C]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of cells in the presence of IL-2 disclosed by Metelitsa, by substituting IL-2 with IL-15 disclosed by Alizadeh to improve the method of manufacturing with a reasonable expectation of success. Since Metelitsa teaches iNKT cells incubated with IL-2 have high apoptotic rate (31%) while IL-15 dramatically reduces apoptosis of iNKT cells and increases proliferation (see above), and Alizadeh teaches the presence of IL-15 alone in CAR T cells manufacturing has improved anti-tumor activity compared to other cytokines including IL-2, one of ordinary skill in the art would have been motivated to make this modification in order to improve the method of activating, transducing and expanding cells to obtain a large amount, highly active transduced cells for further use. 
With respect to claim 4, directed to the cells comprise peripheral blood mononuclear cells, Metelitsa teaches “NKT cell lines were expanded from PBMCs of healthy volunteers” and “PBMCs were isolated from buffy coats by Ficoll-Hypaque gradient density centrifugation” ([0129], lines 1-4).
With respect to claims 5 and 6, directed to the cells comprise T cells, which further comprise iNKT cells, Metelitsa teaches “NKT cell lines were expanded from PBMCs of healthy volunteers” and “NKTs were purified by anti-iNKT microbeads” ([0129], lines 1 and 4). 
With respect to claim 10, directed to more additional steps, Metelitsa teaches “PBMCs were isolated from buffy coats by Ficoll-Hypaque gradient density centrifugation” ([0129] line 3) (reciting a lymphocyte enrichment step). Metelitsa teaches after NKTs are transduced with the retroviral vector as described in Fig. 11B, “expression of CAR.GD2 is detected by FACS analysis, and CAR.GD2+ cells are enriched using biotinylated anti-idiotype antibody 1A7 and anti-biotin magnetic beads” [0166] (reciting a transduced cell selection step), and “followed by additional expansion with OKT3 (anti-CD3 antibody) and IL-2” [0166] (reciting a transduced cell activation step and a further cell expansion phase).
With respect to claims 11 and 12, directed to an iNKT cell selection step is used to produce a population of cells that comprises at least 80% iNKT cells, and the selection step comprises a magnetic activated cell sorting step, Metelitsa teaches “NKTs were purified by anti-iNKT microbeads (Miltenyi Biotec)” ([0129 line 4) and “primary NKTs are isolated from PBMCs of 5 healthy individuals and 5 patients with stage 4 NB at diagnosis using biotin-6B11 mAb and anti-biotin magnetic beads (Miltenyi)” ([0166] line 1), related to claim 12. Metelitsa teaches that “the ex vivo expanded NKT cells (NKT line) were identified by FACS as CD3+Va24-Ja18+ events (left panel)” (Fig. 8 left bottom panel, see [0031] line 2), in which NKT cells account for 99% of the cell population comparing to 0.1% in primary PBMCs (Fig. 8 upper left 2 panels), related to claim 11. Thus Metelitsa teaches an iNKT cell selection step using magnetic beads that produces a population of cells with 99% being iNKT cells. 
With respect to claim 13, directed to the cells are transduced to express a CAR, Metelitsa teaches “ex vivo propagated human NKT cells were engineered using a retroviral vector encoding a chimeric antigen receptor (CAR) that targets GD2 ganglioside” ([0142] line 1).
With respect to claim 15, directed to the cell selection step is performed immediately after completion of a preceding step, Metelitsa teaches “PBMCs were isolated from buffy coats by Ficoll-Hypaque gradient density centrifugation. NKTs were purified by anti-iNKT microbeads” (a lymphocyte enrichment step and a following cell selection step) ([0129] line 3).  Metelitsa teaches these steps and the following activation step are all on Day 1 since IL-2 is added at the second day ([0129] line 7). Therefore, it would have been obvious to a normal skill in the art to have acknowledged that the cell selection step is performed immediately after completion of the preceding lymphocyte enrichment step taught by Metelitsa. One of ordinary skill in the art would have been motivated to perform the cell selection immediately after completion of the preceding step in order to preserve the membrane marker expression and to maintain the physiological status of the cells to perform the selection.
With respect to claim 18, directed to the cell expansion phase begins immediately after the cell transduction step is completed, Metelitsa teaches “proliferating NKTs were transduced with retroviral supernatants on day 5 after re-stimulation in non-culture treated 24-well plates pre-coated with recombinant fibronectin fragment. The rate of NKT-cell transduction was measured by FACS with anti-CD34-PE mAb. The transduced NKTs then continued expansion in the presence of rhIL-2” ([0129] line 10). Thus Metelitsa teachES the cell expansion phase begins immediately after the transduction step. 
With respect to claim 20, directed to the method does not comprise a transduced cell activation step, and the cell expansion phase has a duration of around three weeks, Metelitsa teaches a method for transducing and expanding iNKT cells wherein “proliferating NKTs were transduced with retroviral supernatants on day 5 after re-stimulation. … The transduced NKTs then continued expansion in the presence of rhIL-2” ([0129] line 10). Thus this method does not comprise a transduced cell activation step. Metelitsa teaches the expression of the CAR is assayed at days 7 and 21 after retroviral transduction in ex vivo expanding NKTs ([0034], see Fig. 11B), indicating the cell expansion phase has a duration of around 3 weeks. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020), as applied to claims 1 and 2 above, and further in view of Van Acker et al (Journal of Hematology & Oncology. 2016, 9:101. PTO-892) and Hromadnikova et al (PLoS ONE. 2016, 11(3): e0151535. PTO-892). 
Claim 3 is directed to IL-15 is at a concentration of approximately 30 IU/ml in the pre-transduction activation step. 
Metelitsa teaches that NKTs are cultured with IL-15 at 10 ng/ml in apoptotic assay [0043] and in hypoxic assay [0130] and teaches this is a saturating concentration of IL-15 ([0115] line 6).   
Alizadeh teaches CAR T cells are activated, transduced and expanded in the presence of a 5 ng/ml IL-15 ([005], see also Claim 1 of Alizadeh).
However, Metelitsa and Alizadeh do not teach IL-15 is at approximately 30 IU/ml. 
Van Acker teaches exogenous IL-15 enhances the proliferation, stimulatory phenotype, and antitumor effector functions of human gamma delta T cells (title, abstract, Figs 1,2). Van Acker teaches the concentration of IL-15 is 12.5 ng/ml (page 3, col 1, line 1) and 100 IU/ml (page 3, col 1, para 3, line 5). Thus Van Acker teaches IL-15 is about 8 IU/ng. By this conversion, the 5 ng/ml IL-15 taught by Alizadeh is about 40 IU/ml. Since Applicant does not define “approximately” in the specification, this 40 IU/ml is considered approximately 30 IU/ml. 
Hromadnikova teaches IL-15 stimulation increases the expression of activatory and inhibitory receptors on peripheral blood T cells, B cells and NKT cells (title, abstract). Hromadnikova teaches the concentration of IL-15 is 10 IU/ml (page 4, line 9). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of activating, transducing and expanding a population of cells in the presence of IL-2 disclosed by Metelitsa to substitute a 5 ng/ml of IL-15 disclosed by Alizadeh (equivalent to 40 IU/ml from teaching of Van Acker) to optimize a method of manufacturing a population of cells with a reasonable expectation of success. Furthermore, Hromadnikova teaches a concentration of 10 IU/ml IL-15, and Van Acker teaches a concentration of 100 IU/ml. It would have been obvious for one of ordinary skill in the art to have tried a lowest possible concentration within this range to enable activation of iNKT cells and to minimize toxicity with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the cytokine IL-15 concentration to activate iNKT cells with lowest toxicity and cost to improve the method of activating, transducing and expanding cells.
Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable concentration involves only routine skill in the art. See M.P.E.P. §2144.05. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020), as applied to claim 1 above, and further in view of Alves De Araujo et al (Front. Immunol. Conference Abstract: 15th International Congress of Immunology (ICI). doi:10.3389/conf.fimmu.2013.02.00903. PTO-892).
Claim 8 is directed to a method for transducing and expanding a population of cells wherein the pre-transduction activation step comprises activation by anti-CD3 and anti-CD28. 
Metelitsa teaches a method for transducing and expanding a population of iNKT cells wherein the pre-transduction activation step comprises activation by autologous irradiated PBMCs pulsed with a-galactosylceramide ([0129] line 6), or by OKT3 (anti-CD3 antibody) ([0166] line 5). 
However, Metelitsa does not teach the pre-transduction activation step comprises activation by anti-CD3 and anti-CD28.
Alizadeh teaches a method for transducing and expanding a population of T cells. Alizadeh teaches T cells “are stimulated with GMP Dynabeads® Human T expander CD3/CD28 (Invitrogen) at a 1:3 ratio (T cell:bead). On day 0 to 3 of cell stimulation, T cells are transduced” ([0049] line 1). Thus Alizadeh teaches a pre-transduction activation step comprises activation by anti-CD3 and anti-CD28.
Alves De Araujo teaches an assay for iNKT cell cytotoxicity. Day 21 iNKT cells (iNKT cells that are activated, sorted, expanded, and resorted at day 21) are activated with anti-CD2/CD3/CD28 or with α- galactosylceramide. Results show that Day 21 iNKT cells displayed cytotoxicity against B-ALL which is augmented by iNKT activation with anti-CD2/CD3/CD28 (mean±SEM 60.8%±2.8) versus α-GalCer (11.5%±5.0). These findings identify a novel mechanism to optimize cytotoxic effector function of expanded human iNKT cells for application in novel therapeutic strategies against high-risk B-ALL (Abstract). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of cells wherein the pre-transduction activation step comprises activation by autologous irradiated PBMCs pulsed with a-galactosylceramide or by OKT3 disclosed by Metelitsa, by substituting a-galactosylceramide with CD3/CD28 disclosed by Alizadeh and Alves De Araujo to improve the method of manufacturing of iNKT cells with a reasonable expectation of success. Since Alves De Araujo teaches iNKT cells activated with anti-CD2/CD3/CD28 have higher cytotoxicity against B-ALL compared to cells activated with α-GalCer (Abstract), one of ordinary skill in the art would have been motivated to make this substitution in order to improve the method of activating iNKT cells to obtain a population of highly cytotoxic iNKT cells to provide in the subject being treated. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020), as applied to claim 1 above, and further in view of Bilal et al (Immunol Cell Biol. 2015; 93(10): 896–908. PTO-892).
Claim 9 is directed to the pre-transduction activation step is between 12 and 24 hours prior to the transduction step.  Claim 17 is directed to the transduction step is within 24-36 hours from the end of the cell selection step. 
Metelitsa teaches the PBMCs are enriched, selected and activated on day 1, IL-2 is added on day 2, NKTs are re-stimulated every two weeks. Proliferating NKTs were transduced with retroviral supernatants on day 5 after re-stimulation [0129]. So the pre-transduction activation step is practiced at least 4 days prior to the transduction step, and the transduction step is performed at least 4 days from the end of the cell selection step (day 1 – day 5). 
Metelitsa does not teach the activation step 12-24 hours prior to the transduction step, nor teach the transduction step within 24-36 hours from the end of the cell selection step.
Alizadeh teaches a method for manufacturing CAR T cells comprising selection, activation, transduction and expansion of T cells. Alizadeh teaches after a cell selection step in [0041], “freshly enriched TCM/SCM/N cells can be activated, transduced and expanded as described below” [0048]. Thus Alizadeh teaches the activation step can be performed immediately after the end of the selection step. Alizadeh teaches “on day 0 to 3 of cell stimulation, T cells are transduced” ([0049] line 3). The schematic illustration of the process in Fig. 2 shows activation on Day 0 and lentivirus transduction on Day 1-2. Thus Alizadeh teaches the activation step is 1-2 days prior to the transduction step, and the transduction step is within 1-2 days from the end of the cell selection step. 
Bilal teaches an optimized method for genetic modification of human T cells by retrovirus or lentivirus mediated transduction of primary human CD4+ T cells. PBMCs are enriched, selected, and “subsequently activated with magnetic Dyna beads crosslinked with anti-CD3 and anti-CD28  in the presence of 100 U/mL recombinant IL-2” (page 10, last para.). Bilal teaches “it is better to transduce cells during initial activation prior to expansion (12-24 hrs post activation) to enrich transduced cells that are proliferating in culture” (page 15, line 2), thus teaches the activation step is 12-24 hours prior to the transduction step. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of cells and practicing selection and activation 4 days prior to transduction disclosed by Metelitsa, and substitute a 12-24 hour interval between the activation step and the transduction step disclosed by Bilal and a 1-2 day interval between transduction step and the end of the selection step disclosed by Alizadeh to optimize a method of transducing and expanding a population of cells with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification in order to transduce cells during initial activation to enrich transduced cells that are proliferating in culture (taught by Bilal above). Furthermore, retroviruses infect proliferating cells better than non-dividing cells, and reducing the time in culture would have been obvious in order to improve the health of the cells.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020), as applied to claims 1 and 10 above, and further in view of Wang et al (J Immunother. 2012;35:689–701, cited in IDS 04/22/2022).
Claim 14 is directed to the lymphocyte enrichment step is performed within 24 hrs from collection or thawing. Claim 16 is directed to the pre-transduction activation step is performed within two hours of completion of the cell selection step.
Metelitsa teaches a method for transducing and expanding a population of iNKT cells comprising a lymphocyte enrichment step, a cell selection step and a pre-transduction activation step [0129]. Metelitsa teaches all these steps are performed in one day since IL-2 is added at the second day ([0129] line 7).
Alizadeh teaches a method for transducing and expanding a population of T cells comprising the above 3 steps. Alizadeh teaches “freshly enriched TCM/SCM/N cells can be activated, transduced and expanded” [0048], thus the activation step can be performed immediately after completion of the cell selection step.
However, Metelitsa and Alizadeh do not teach the lymphocyte enrichment step is performed within 24 hrs from collection or thawing, nor specifically teach the 2 hour interval between the activation step and completion of the cell selection step. 
Wang teaches a method for transducing and expanding a population of CAR-T cells. Wang teaches that “on the day of leukapheresis, PBMC were isolated by density gradient centrifugation over Ficoll-Paque” (page 690, col 1, last sentence), thus the lymphocyte enrichment step is performed within 24 hrs from collection. Wang teaches that “within 2 hours of completing the immunomagnetic enrichment, CD8+ TCM were stimulated … with CD3/CD28” (page 690, col 2, para 2, line 1), thus the pre-transduction activation step is performed within two hours of completion of the cell selection step.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of cells comprising a lymphocyte enrichment step, an activation step and a selection step disclosed by Metelitsa and Alizadeh, and substitute the less than 24 hour interval between collection and enrichment and less than 2 hour interval between selection and activation disclosed by Wang to improve the method of manufacturing of iNKT cells with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification in order to shorten the procedure to generate genetically modified T cells “in a short period of time for clinical applications” (Wang, page 697, col 2, line 8).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020), as applied to claim 1 above, and further in view of Bedoya et al (WO2017015427A1. PTO-892).
Claim 19 is directed to the method comprises a transduced cell activation step, and the cell expansion phase has a duration of between 5-7 days. 
Metelitsa teaches a method for transducing and expanding iNKT cells comprising a transduced cell activation step with OKT3 and a further cell expansion phase [0166].
Alizadeh teaches a method for transducing and expanding T cells comprising a transduced cell activation step (page 16, line 3). Alizadeh teaches “on day 7 to 10 following T cell stimulation, the CD3/CD28 Dynabeads are removed from cultures using the DynaMag-50 magnet. Cultures are propagated until day 8 to 32 days” (page 16, line 3), thus teaches the cell expansion phase has a duration of 1-25 days. 
However, Metelitsa and Alizadeh do not specifically teach the cell expansion phase has a duration of 5-7 days.
Bedoya teaches a method for improving the efficacy and expansion of CAR modified T cells. Bedoya teaches the expansion profile and cytotoxicity of two populations of CD19 CAR cells (from pages 42-43, Figures 12-21) “that have been stimulated with anti-CD3 and CD28 beads” (a pre-transduction activation step), “transduced with a CD19 CAR” (a transduction step), “de-beaded” (after a transduced cell activation step), “and then harvested at Day 5 and D9” (a cell expansion phase). Bedoya teaches the CD19 CAR cells harvested on D5 proliferate better than cells harvested on D9 over stimulation with CD19-expressing K562 cells (Figure 17), have higher cytokines production (Figures 18&19), and have a better in vitro and in vivo cell killing capacity (Figures 20&21). Thus Bedoya teaches a cell expansion phase having a duration of 5 days is more advantageous compared to a duration of 9 days.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of cells comprising a transduced cell activation step and a further cell expansion phase disclosed by Metelitsa and Alizadeh, and substitute a 5 day duration of the cell expansion phase disclosed by Bedoya to optimize a method of transducing and expanding a population of cells with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification in order to have higher proliferation and cytokines production and better in vitro/in vivo cell killing capacity (Bedoya, Figs. 17-21).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al (WO2013040371A2, cited in IDS 04/22/2022) in view of Alizadeh et al (PCT/US2017/064326, published as WO2018102761A1, cited in IDS 09/01/2020). 
Claim 21 is directed to a method for transducing and expanding a population of iNKT cells comprising, in order: a lymphocyte enrichment step; an iNKT cell selection step; a pre-transduction iNKT cell activation step; an iNKT cell transduction step; a first transduced iNKT cell expansion phase; a transduced iNKT cell selection step; a transduced iNKT cell activation step; and a further transduced iNKT cell expansion phase wherein, all of the steps and phases from the pre-transduction activation step onwards are carried out in the presence of IL-15. 
Metelitsa teaches a method for transducing and expanding a population of iNKT cells expressing CAR.GD2 transgene [0166] (related to the preamble of claim 21). Metelitsa teaches “PBMCs were isolated from buffy coats by Ficoll-Hypaque gradient density centrifugation” ([0129] line 3) (reciting a lymphocyte enrichment step). “Primary NKTs are isolated from PBMCs of 5 healthy individuals and 5 patients with stage 4 NB at diagnosis using biotin-6B11 mAb and anti-biotin magnetic beads” ([0166] line 1) (reciting an iNKT cell selection step). This is “followed by in vitro expansion with OKT3 (anti-CD3 antibody) and IL-2” ([0166] line 3) (reciting a pre-transduction iNKT cell activation step with OKT3). “OKT3-stimulated cells are transduced with the retroviral vector as described in Fig. 11B” ([0166] line 5) (reciting an iNKT cell transduction step). “Expression of CAR.GD2 is detected by FACS analysis” ([0166] line 7) (reciting a first transduced iNKT cell expansion phase, during which the CAR.GD2 construct is integrated into the genome of iNKT cells and the CAR.GD2 transgene is expressed). “CAR.GD2+ cells are enriched using biotinylated anti-idiotype antibody 1A7 and anti-biotin magnetic beads” ([0166] line 7) (reciting a transduced iNKT cell selection step). This is “followed by additional expansion with OKT3 and IL-2” ([0166] line 9) (reciting a transduced iNKT cell activation step (with OKT3), and a further transduced iNKT cell expansion phase). Metelitsa teaches “rhIL-2 (200 U/ml) was added at the second day and then every other day” ([0129] line 7) thus all of the steps and phases from the pre-transduction activation step onwards are carried out in the presence of IL-2. 
However, although Metelitsa teaches IL-15 increases proliferation (Fig 5B, [0117] line 13) and reduces cell death of iNKT cells (Fig 20A,B, [0043]), Metelitsa does not directly teach using IL-15 in iNKT activation, transduction or expansion. 
Alizadeh teaches a method for manufacturing T cells expressing chimeric antigen receptors. Alizadeh teaches T cells are activated, transduced and expanded in the presence of a combination of exogenous cytokines [IL2 (50 U/mL) + IL15 (0.5 ng/mL), IL7 (10 ng/mL) + IL15 (10 ng/mL), IL7 (10 ng/mL) + IL15 (10 ng/mL) + IL21 (10 ng/mL), or IL-15 alone (10 ng/mL)] [0049]. The cells were injected into mice engrafted with Raji tumor cells [0050]. In all conditions, only IL-15 alone group achieves more than 50% survival by day 40. “Excluding IL-2 and excluding IL-7 when IL-15 was present, improved anti-tumor activity” [0051, Fig. 3B, 3C]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transducing and expanding a population of iNKT cells in the presence of IL-2 disclosed by Metelitsa, by substituting IL-2 with IL-15 disclosed by Alizadeh to improve the method of manufacturing of iNKT cells with a reasonable expectation of success. Since Metelitsa teaches iNKT cells incubated with IL-2 have a high apoptotic rate (31%, Fig 20A upper left panel, right side quadrants 7.76%+22.8%, Fig 20B leftmost solid bar) while IL-15 dramatically reduces apoptosis of iNKT cells (Fig 20A,B) and increases proliferation (Fig 5B), and Alizadeh teaches the presence of IL-15 alone in CAR T cells manufacturing has improved anti-tumor activity compared to other cytokines including IL-2 [0051], one of ordinary skill in the art would have been motivated to make this substitution in order to promote iNKT cell survival and proliferation and to have high anti-tumor activity.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        
/ARTHUR S LEONARD/Examiner, Art Unit 1631